                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK
                               CASE NO. 15-CR-378


UNITED STATES OF AMERICA,
            Plaintiff,
v.
FREDY RENAN NAJERA MONTOYA,
            Defendant.
___________________________________/




                    DEFENDANT FREDY NAJERA MONTOYA’S
          OBJECTIONS TO PRESENTENCE INVESTIGATION REPORT




                                         Respectfully submitted,

                                         /s/ Joaquin Perez
                                         JOAQUIN PEREZ, ESQ.
                                         NYB: 52376532
                                         6790 Coral Way
                                         Miami, Florida 33155
                                         Tel: (305) 261-4000
                                         jplaw1@bellsouth.net
                                      TABLE OF CONTENTS


I.     FACTUAL AND PROCEDURAL BACKGROUND……………..………………….. 1
II.    LEGAL ARGUMENT……………………..…………………………………………...3
       A. The Government Had Control Over The So-Called Significant Witness
           That Was Removed From the Country………………………………………4

       B. Najera’s Claim To Conflicted Counsel Was Made In Good Faith And
          Not Intended To Delay The Trial………….....................................................5

       C. Mr. Najera Did Not Threaten A Government Witness Or Engage In
          Obstructive Conduct Including Lying About His Conversations With
          Mr. Rivera Maradiaga…………………………………………………….… 8

       D. Mr. Najera’s Admitted Responsibility For The Drug Trafficking Charge…..11

III.   CONCLUSION ……………………………………….…………….………………….13
           Fredy Renan Najera Montoya (“Mr. Najera” or “Najera”), objects to the government’s

misguided statements that he attempted to delay the trial by raising false claims and, further, that

he impeded the government’s investigation. Specifically, Mr. Najera objects to the government’s

suggestion that its concession to allow him to withdraw his plea was based upon the loss of a

critical witness. Pre-Sentence Investigation Report (PSIR ¶ 23). This position ignores the history

of the case and appears to be solely designed to paint Najera in a bad light in an effort to impact

sentencing factors, such as acceptance of responsibility. U.S.S.G §3E1.1 App. Note 4 1 and 18

U.S.C. §3553(a)(1) 2.

           I.      FACTUAL AND PROCEDURAL HISTORY

           1. On March 15, 2018, Mr. Najera self- surrendered to the United States. (D.E. 8). Mr.

Najera admitted responsibility for his drug trafficking activities in Honduras and attempted to

cooperate by attending two proffer sessions.

           2. When the government rejected his cooperation efforts and the case was set for trial, Mr.

Najera found himself at odds with his attorney, Victor Rocha. On September 19, 2018, Mr. Rocha

moved to withdraw as attorney of record alleging “preparation for this trial [was] a tremendous

undertaking that would be burdensome upon myself and my staff.” (D.E. 37).

           3. Attorney Rocha, however, failed to mention his representation of two individuals whose

interests were in direct conflict with Mr. Najera. 3 The existing conflict created mutual animosity



1
    There may be, however, extraordinary cases in which adjustments under both 3C1.1 and 3E1.1 may apply.
2
  By a different cover Defendant will present a Sentencing Memorandum outlining relevant factors under 18 U.S.C.
§ 3553(a)(1).
3
  Wilter Blanco, Case No. 16-CR-20602 (SDFL). On August 16, 2017, Mr. Blanco was sentenced to 240 months.
(D.E. 39). The government did not request, nor an enhancement was given, for violence or credible threat pursuant
to USSG §2D1.1 (b)(2).
Ramon Matta Waldarruga, Case No. 14-CR-442 (EDNY) in December 2017, Matta pleaded guilty to a cocaine
importation conspiracy. The Court sentenced to time served on September 30, 2019.



                                                  Page 1 of 13
which heightened during the period leading up to the change of plea on December 8, 2018,

ultimately resulting in Najera pleading guilty to a 40-year mandatory term of imprisonment. 4

           4. On April 14, 2019, Mr. Najera filed a motion to withdraw his guilty plea arguing that

Mr. Rocha’s conflicted representation impacted his knowing decision to plead guilty. (D.E. 94).

           5. By letter dated April 8, 2019, the government requested, and the Court approved the

following briefing schedule. (D.E. 95).

                       •    Government opposition due by June 10, 2019; and
                       •    Defense reply due by July 1, 2019.

           6. On August 2, 2019, the Court considered the merits of the motion at a hearing and

requested additional briefing. (D.E. 113).

           7. On December 8, 2019, The Court held an evidentiary hearing on the motion to withdraw

the guilty plea. The Court did not enter a final ruling but intimated that the conflict of interest claim

had merit:

                   “And so, the record here is that Mr. Rocha was aware that Mr. Blanco was
                   alleged to have been involved in the murder of the General. He told us that
                   he didn’t believe that Blanco was involved. But he was aware that others
                   said he was involved. And of course, Mr. Najera is alleged to have been
                   involved in the General’s murder. So in those circumstances, for a lawyer
                   who practices in this district, it would be my expectation that a lawyer
                   would bring that to my attention, the prior representation, so that I could
                   make a decision about whether a Curcio hearing should be conducted or
                   not. And that didn’t happen here. So that’s just another comment that I want
                   the lawyers to think about…” Tr. December 8, 2019 at P211: 21-25, P212:
                   1-5.

           8. On February 8, 2020, the Court granted on consent the motion to withdraw the plea and

Mr. Najera accepted responsibility by pleading guilty to Count 1, a lesser Count 2, and Count 3 of

the Indictment. (D.E. 138).




4
    Transcript of December 8, 2018 Change of Plea Hearing.

                                                  Page 2 of 13
       9. The government now seeks to denigrate Najera’s acceptance of responsibility by

suggesting the following:

                i) Mr. Najera raised false complaints about his previous attorney, Victor Rocha,

                ii) The undersigned counsel delayed the case long enough so that one of the
                government’s witnesses had to be sentenced and removed from the country, and

                iii) Mr. Najera presented blatant lies regarding his purported innocence and threats
                allegedly made to another witness. (i.e., Devis Leonel Rivera Maradiaga) (PSIR ¶
                23).

       10. The record evidence shows the government had absolute control over Jorge Alfredo

Cruz Chavez whose removal it claims caused significant prejudice. Secondly, the motion to

withdraw the plea was made in good faith and not intended to delay the case “long so that the

government’s witness had to be sentenced and removed from the country.” Thirdly, Mr. Najera

always admitted responsibility for drug trafficking; and that did not make any threats or purported

threats which rose to the level of obstruction of justice. Lastly, by pleading guilty following the

Court’s granting of the withdrawal of his initial plea—Mr. Najera saved the Court and the

government substantial resources - mitigating factors that should be considered in imposing the

ultimate sentence.

       II.      LEGAL ARGUMENT

             It is well established that the prosecutor “is the representative not of an ordinary party

to a controversy, but of a sovereignty whose obligation to govern impartially is as compelling as

its obligation to govern at all; and whose interest, therefore, in a criminal prosecution is not that it

shall win a case, but that justice shall be done.” Berger v. United States, 295 U.S. 78, 88 (1935).

This axiom does not simply apply to the process of bringing charges or securing a conviction—it

also “must necessarily extend” to the point where a prosecutor advocates for a particular sentence.




                                             Page 3 of 13
See, United States v. Shanahan, 574 F.2d 1228, 1231 (5th Cir. 1978) (reviewing sentencing

conduct of prosecutor). See United States v. Stone (Case 1:19-CR-00018-ABJ) (D.E. 286).

         A. THE GOVERNMENT HAD CONTROL OVER THE SO-CALLED
             SIGNIFICANT WITNESS THAT WAS REMOVED FROM THE
             COUNTRY

         The government’s claim that the undersigned counsel effectively delayed the case “long

enough so that one of the government’s witnesses had to be sentenced and removed from the

country resulting in significant prejudice to the Government’s case” is baseless.

         On April 4, 2018, when Mr. Najera’s motion to withdraw was filed, the government’s

purported witness, Jorge Alfredo Cruz Chavez (“Mr. Cruz Chavez”) was awaiting sentence in

1:13-CR-174-LGS (SDNY). Presumptuously believing that Mr. Najera’s motion would be denied,

the government agreed to schedule Mr. Cruz Chavez’s sentencing for May 23, 2019, (almost 49

days after Najera’s motion was filed and 13 days before the government’s deadline to file its

response). The government then filed a §5K1.1 motion resulting in a time served sentence. Soon

thereafter, Mr. Cruz Chavez was transferred to immigration custody where he remained for fifty-

four (54) days prior to his removal to Honduras on July 15, 2019.5 By then the government had

filed its reply, acknowledging that Mr. Cruz Chavez was still in the United States. (D.E. 98).

Following his arrival in Honduras on July 25, 2019, Mr. Cruz Chavez told the press that “he had

been charged with drug trafficking by mistake but ultimately the case had been dismissed for lack

of evidence.” 6 Even in Honduras, the government could have secured his testimony by paroling



5
  While in immigration custody, the government made no effort to keep Mr. Cruz Chavez’ by filing a Material Witness
Complaint pursuant to 18 U.S.C. §3144. See, 18 U.S.C. § 3144 (“[i]f it appears from an affidavit filed by a party that
the testimony of a person is material in a criminal proceeding, and if it is shown that it may become impracticable to
secure the presence of the person by subpoena, a judicial officer may order the arrest of the person and treat the person
in accordance with the provisions of section 3142 of this tile”).
6
 See, https://www.latribuna.hn/2019/07/15/retorna-a-honduras-exoficial-que-habia-sido-pedido-en-
extradicion/amp/.

                                                    Page 4 of 13
him or securing his testimony pursuant to Fed. R. Crim. P. 15. The following chart belies the

government’s claim that the undersigned delayed the case long enough so that Mr. Cruz Chavez

had to be removed from the country.


                April 4, 2018                                      June 10,
                                                                     2019
            Defendant's Motion          May 23, 2018
                                                                      The               July 15, 2019
            to Withdraw Guilty
                Plea filed.               (49 Days               government
                                           Later)                  files its
            The government has                                    opposition              (112 Days
             the ability to secure      Cruz-Chavez                                         Later)
                                         Sentenced                     to
            his testimony as he is                               Defendant’s             Cruz-Chavez
               in custody in the        and Placed in
                                        Immigration               Motion to              Deported to
                 United States                                    Withdraw                Honduras
                                          Custody.
                                                                  the Guilty
                                                                     Plea



       Although the government is entitled to “strike hard blows, it is not at liberty to strike foul

ones.” Berger, supra, at 16. The government trivializes Mr. Najera’s acceptance of responsibility

by falsely claiming that the withdrawal of the prior plea was due to the loss of “a significant

government witness.” This claim is undignified, intemperate, and inconsistent with the history of

the case.

       B. NAJERA’S CLAIM TO CONFLICTED COUNSEL WAS MADE IN GOOD
          FAITH AND NOT INTENDED TO DELAY THE TRIAL

       The Supreme Court instructed that “the right to counsel guaranteed by the Constitution

contemplates the services of an attorney devoted solely to the interests of his client,” an admonition

which we ourselves have had occasion to observe. Glasser v. United States, 315 U.S. 60 (1942).

“Undivided allegiance and faithful, devoted service to a client,’ the Court declared, ‘are prized

traditions of the American lawyer. It is this kind of service for which the Sixth Amendment makes

provision.’” United States v. Hurt, 543 F.2d 162 (D.C. Cir. 1976) (citing Von Moltke v. Gillies,




                                            Page 5 of 13
332 U.S. 708, 725 (1948)). Effective assistance of counsel required the undersigned to move to

withdraw Mr. Najera’s plea.

        The government’s argument that Mr. Najera made false complaints is unworthy of

consideration. First, the Court found merit in the underlying claim that Mr. Rocha’s performance

was deficient due to his prior representation of Wilter Blanco:

                 “ I would say I would be surprised in a case that involve lawyers who practice
        in this district…in a case that involved allegations of murder…that a defense lawyers
        representing an individual who was alleged to be involved in the murder… did not
        disclose he represented another client who was alleged to be involved in that murder
        so that I can then make a determination as to whether a Curcio hearing would be
        necessary.” Tr. Dec. 8, 2020 P211, 21-25, P. 212 1-5.

        The Court’s criticism applies with equal force not only to Mr. Rocha but to the prosecution

team as they had met with Wilter Blanco and Attorney Rocha in Honduras in 2015. On March 15,

2019, (fifteen months after Mr. Najera surrendered on March 15, 2018, and seven months after the

change of plea on December 10, 2018,) the government revealed for the first time what had been

previously concealed from Mr. Najera and the Court:

               “[I]n May 2015, Mr. Rocha represented Blanco in a meeting with one of the
        undersigned prosecutors and several DEA agents. Blanco was not (and is not) charged in
        this District, and the meeting was conducted outside the United States pursuant to a
        standard proffer agreement used this office. During the proffer, Blanco admitted to drug-
        trafficking activities dating back to approximately 1999. Blanco did not mention the
        defendant, and he did not describe participating in acts of violence.” 7 8




 7
   The Government’s Opposition to the Defendant’s Motion to Withdraw His Guilty Plea, at page 36, Lines 9 - 13.
(D.E. 98).
8
  When the Court asked Mr. Rocha about a potential conflict, Mr. Rocha states that “my client [Wilter Blanco] has
said that he’s not present, but he does not wish to testify, He does not wish to testify. I cannot compel him to
testify. It would be unethical to force him or ask him even to testify.” Trans Dec. 10th at 20:1-5

                                                  Page 6 of 13
                                                                    November 16,
     May 2015                         March 2018                       2018*                      December 10,
                                                                                                     2018
    Prosecutors                                                    Government files
                                                                      a Motion in
     meet with
                                    Attorney Rocha                Limine re: General
      Attorney                                                         Gonzalez                 Attorney Rocha
                                    represents Mr.
     Rocha and                                                      Assassination,               represents Mr.
                                    Najera at initial
    Wilter Blanco                    appearance in
                                                                      making no                 Najera at Change
    in Honduras                                                    disclosure about              of Plea Hearing
                                         SDNY                      potential conflict
                                                                        D.E. 61




        While meeting with Wilter Blanco in 2015, the prosecution neglected to question him about

a July 22, 2013, Honduran Special Intel Report that found him responsible for General Gonzalez’s

assassination. Also noteworthy was the government’s failure to inquire as to Mr. Blanco’s prior

crimes of violence - a standard procedure when interviewing a prospective cooperator. Thus, they

ignored Wilter Blanco’s involvement in another state sponsored assassination with the same

trappings as the Gonzalez assassination. See United States v. Juan Antonio Hernandez Alvarado,

Case No. 15-cr-379-PKC, Trial Transcript at pages 435-437 (SDNY).                            According to the

government, Wilter Blanco recruited law enforcement officers to carry out the assassination of an

individual known as a/k/a “El Chino.” 9

        General Gonzalez’s death was not an inconsequential accusation to be easily ignored. The

government offered this heinous crime to paint Mr. Najera as a dangerous and violent drug

trafficker. Although presently maintaining the evidence was irrelevant to prove Najera’s guilt, it

is worth noting that on the eve of the December 10, 2018 trial, the government maintained the

alleged violent act was “probative [to the ] drug traffick[ing] conspiracy charge in Count 1 as well



9
  Cristian Daniel Duron Hernandez, aka Chino. Wilter Blanco had him killed while in custody at the Tamara prison
in Honduras. The assassinations of Chino and General Gonzalez’s were strikingly similar in that state actors were
used to commit the homicides; thus, calling into question the prosecutors’ failure to question Wilter Blanco about
his involvement in crimes of violence.



                                                  Page 7 of 13
as the firearms charge in Count 2 and 3.” Moreover, they argued that evidence of the assassination

was “inextricably intertwined with the brutal drug business in which defendant participated,

including the firearms offense at issue.” Therefore, this testimony was not collateral – but rather,

the centerpiece of its case against Mr. Najera.

        This case presented more than “a fair and just cause” justifying the withdrawal of the plea

to achieve the ends of justice. When the motion to withdraw the guilty plea was granted, Mr.

Najera immediately accepted responsibility to all the counts in the Indictment. See, Trans.

February 19, 2020 Hearing at 4:1-5. Therefore, the motion to withdraw was not an obstructive

tactic designed to delay the case long enough to prejudice the government. 10

        C. MR. NAJERA DID NOT THREATEN A GOVERNMENT WITNESS
           OR ENGAGE IN OBSTRUCTIVE CONDUCT INCLUDING LYING
           ABOUT HIS CONVERSATIONS WITH MR. RIVERA MARADIAGA

        The government argues that Mr. Najera made false assertions regarding Rivera Maradiaga

in a letter dated October 2, 2019, and in a sworn statement filed with the Court on July 28, 2019.

More specifically, the government asserts that Mr. Najera “lied about a purported threat allegedly

made to him by Maradiaga.” PSIR ¶ 23 L. 9-10. In both, Najera recounts Rivera’s assertion that

he would be a witness against him. He mentioned that Rivera advised him against fighting the

government, suggesting that cooperation is a more viable alternative. Rivera also told Najera that

he should assume responsibility for General Gonzalez’s death consistent with Rivera’s prior

testimony in United States v. Fabio Porfirio Lobo, SDNY 1:15-CR-00175-LGS. 11 Finally, Najera




10
 In United States v. Flynn, General Flynn filed a motion to withdraw, also alleging an attorney client conflict. The
Department of Justice not only set aside the plea, but also dismissed the case. See SDNY Case No. 17-CR-232

11
  Question: “Who are some of the other drug traffickers that you spoke to about General Aristides?
  Answer: “Fredy Najera, Neftali Duarte Mejia, Elier Sierra, Moncho Matta, Luis Valle, Arnulfo Valle, Wilter
Blanco, Tom Montes, Tit Motes, and Juan Carlos Montes.” (D.E. 167) Trans. March 6, 2018 18:12-16

                                                  Page 8 of 13
recounted Rivera’s statement that things would ‘go real bad’ if Najera did not agree with his

version of events.

           The circumstances surrounding the conversation in question shed light on issues of

credibility and motive. On March 15, 2018, following his self-surrender, Mr. Najera was placed

in Unit 7 North at the Metropolitan Correctional Center (“MCC”) in Manhattan. Much to his

concern, on August 1, 2018, Rivera Maradiaga, the primary witness against him and a person

who had previously attempted to kill him twice was transferred to the same unit. Inexplicably,

the separation order allegedly put in place by the prosecutor prohibiting Rivera and Mr. Najera

from being housed together was ignored. What is significant is that Mr. Najera, as opposed to

Rivera, was the one who sounded the alarm by conveying the following message through

Attorney Rocha.

           By letter dated August 2018, Mr. Najera advised Rocha that:

                   “if anything happens to me the person responsible will be Devis Leonel
            Rivera Maradiaga because this individual spoke to [Mr. Najera] in a threatening
            manner stating that he, Rivera, would be the first witness against [Mr. Najera] and
            that he should not go to trial because things would be real bad for him.”

           The Government bears responsibility for placing antagonistic individuals in the same unit

at the MCC, and while the prosecutors in this case claim that they “immediately contacted the

Bureau of Prisons to ensure that the order was in enforced,” they failed to mention that Mr. Najera

was the one who brought to their attention his concerns about being housed with Mr. Rivera.

(D.E. 153).

           There is no evidence supporting the government’s claims that Mr. Najera told blatant lies

about threats made to him by Leonel Maradiaga. Mr. Najera’s sworn statement filed with the Court

on July 28, 2018 12 reads as follows:


12
     See, D.E. 112-2.

                                              Page 9 of 13
               “Last year Leonel “Cachiro” was placed in Unit 7 North. He urged me to
       plead guilty and that as long as my testimony was in accord with his testimony, he
       would get three to four years. However, I had to agree with him including
       responsibility for the death of General Gonzalez. “Cachiro” told me that I had to
       admit the death of Mr. Gonzalez and also add that we had been engaged in drug
       trafficking for a long time. When I told him that I would never agree to do that and
       urged him to tell the prosecutors the truth and admit that he was lying, he told me
       that he had to maintain his position because if not he would be denied the benefits
       of his cooperation agreement and would have to spend the rest of his life in jail. I
       only saw Leonel “Cachiro” twice in the outside.”

       During debriefings before the scheduled trial date, members of the prosecution team asked

Mr. Rivera about conversations had with Najera, “a represented defendant” while both were

confined in the same unit. During the debriefings, Rivera never expressed fear or suggested that

Mr. Najera threatened him in any manner. The government is displeased with Najera’s

unwillingness to accept Rivera’s accusations, and more specifically, to admit his participation in

General Gonzalez’s death. This particular claim was the litmus test - and a major impediment to

Najera’s ability to reach a cooperation agreement. As more fully discussed below, the government

was deeply committed to Rivera’s credibility and version of events. As such, it did not welcome

testimony placing doubt in Rivera’s credibility - particularly concerning an important claim such

as his testimony of the individuals involved in Gonzales’s assassination.

        There has been no showing that Najera’s testimony or conduct caused the unnecessary

expenditure of substantial governmental or court resources, or that it caused substantial

interference with the administration of justice. See United States v. Weissman, 22 R. Supp. 2d

187, 194 (SDNY 1998) (noting that absent a finding that the conduct caused the unnecessary

expenditure of substantial governmental or court resources - the offense level increase does not

apply). Id.

       In sum, Mr. Najera did not obstruct justice. He accepted responsibility for the offense.

Therefore, Mr. Najera’s objection to the obstruction of justice enhancement should be granted and


                                          Page 10 of 13
he should receive recognition for his acceptance of responsibility both under the U.S.S.C. 3§1.1

and 18 U.S.S.C. § 3553(a).

        D. MR. NAJERA’S ADMITTED RESPONSIBILITY FOR THE DRUG
           TRAFFICKING CHARGE

         Mr. Najera voluntarily came to the United States to admit his culpability. Preliminarily,

Najera had a perfect justification to avoid extradition. In 2012, he had on ongoing criminal case

involving the death of Rigoberto Mendez Acosta. He was found not guilty, but the Honduran

Supreme Court reinstated the criminal case placing him in house arrest pending trial in 2016. The

pendency of the criminal charge exempted him from extradition until the Honduran case was

concluded or until he finished serving a potential sentence. The United States is a signatory to the

Montevideo Treaty of 1933 which enshrines the principle of comity amongst nations in the

Western Hemisphere. See Article 6 of the Convention on Extradition (Inter-American), December

26, 1933, surrender of the accused to the demanding state shall be deferred until trial ends or his

sentence is served.” 13 In lieu of using the pending charge as a pretext to remain in Honduras, as

other political figures have done, Mr. Najera confronted his wrongdoing by surrendering to DEA

agents in Guatemala who arrested him and subsequently flew him to the Southern District of New

York.

        Once in the United States, Mr. Najera participated in two lengthy proffers held in March

and May 2018. He admitted his involvement in drug trafficking but refused to accept

responsibility for General Gonzalez’s assassination. By waiving his protection under Rule 410 of




13
  See, Article 6 of the Convention on Extradition (Inter-American), December 26, 1933 (“[w]hen
a person whose extradition is sought shall be under trial or shall be already condemned in the State
from which it is sought to extradite him, for an offense committed prior to a request for extradition,
said extradition shall be granted at once but the surrender of the accused to the demanding state
shall be deferred until trial ends or his sentence is served.”).

                                           Page 11 of 13
the Federal Rules of Criminal Procedure, Mr. Najera limited his trial options placing himself at

the government’s mercy; however, his potential testimony did not concur with the government’s

theory of the case.

       Knowing that Rivera had previously testified under oath that Mr. Najera was one of the

participants in General Gonzalez’s assassination, the government had significant stakes riding on

Rivera’s credibility which explains the government’s insistence in suggesting that Mr. Najera

made “false assertions” about his conversations with Rivera. Najera’s participation in General

Gonzalez’s death became the government’s litmus test of his credibility, a central reason why his

cooperation was rejected. As shown by notes of the proffer sessions, Mr. Najera admitted to

facilitating drug trafficking activities. 14 When he divulged this information, he knew that the

government could directly or indirectly use his testimony in order to foreclose his Sixth

Amendment right to proceed to trial.

       What Mr. Najera will never admit is his participation in the assassination of General

Gonzalez simply because all available information including Honduran Police Reports,

audiotapes, and testimony from a variety of witnesses belies the claim that he was a participant in

the murder. The government has now conceded, or at least takes the position, that Mr. Najera was

not implicated in the assassination:

       THE COURT: …Let me be more specific. The government has in connection with
       this case maintained that the defendant played a role in the assassination of an
       individual who was the head of the Honduran Drug Enforcement Agency. Is that
       going to be an issue that I’m going to have to contend with in terms of sentencing?
       MS. TARLOW: The government does not intend to offer evidence of that
       assassination at sentencing.
       MR PEREZ: I couldn’t hear.
       MS. TARLOW: The government does not intend to offer evidence of that
       assassination at the sentencing.

       Trans. February 19, 2020 at 29:12-22



                                          Page 12 of 13
       III.    CONCLUSION

       Although easier to blame Najera for the unusual course of events in this case, he was

entitled bring to the Court’s attention his prior attorney’s conflicted representation and, more

importantly, to deny his involvement in a murder he did not commit. While the government may

have been annoyed by the extra work done in the case, and Najera’s challenge to Rivera’s

credibility, his self-surrender and acknowledgment of responsibility for the crimes charge should

not be ignored. The amount of time the government spent litigating the motion to withdraw the

plea should not be a sentencing consideration. Time spent seeking the truth is time wisely spent.



                                                    Respectfully submitted,

                                                    /s/ Joaquin Perez
                                                    JOAQUIN PEREZ, ESQ.
                                                    NYB: 52376532
                                                    6790 Coral Way
                                                    Miami, Florida 33155
                                                    Tel: (305) 261-4000
                                                    jplaw1@bellsouth.net




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that this document has been filed with the Clerk of Court using the

CM/ECF Filing System on this 23rd day of November 2020.


                                                    /s/ Joaquin Perez

                                                    JOAQUIN PEREZ, ESQ.




                                          Page 13 of 13
